PER CURIAM.
The defendants in the trial court appeal a final judgment for the plaintiff which was entered pursuant to a jury verdict. The single point presented for our review *248urges that the trial court committed prejudicial error by a comment made in ruling upon plaintiff’s objection to an argument offered by defendants’ counsel during closing argument.
After reviewing the record, including the trial court’s remarks to the jury at the request of defendants’ counsel after the error occurred, and considering the circumstances of this case and the verdict rendered, we hold that no prejudicial error occurred. See Crews v. Warren, Fla. App.1963, 157 So.2d 553.
Affirmed.